 Case 20-17355      Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59   Desc Main
                              Document     Page 1 of 17



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                           CHAPTER 7
       IN RE:                              CASE NO. 20-BK-17355

       JAMES SAMATAS,                      HON. A. BENJAMIN GOLDGAR

                DEBTOR.                    TELEPHONIC HEARING
                                           HEARING DATE: JANUARY 25, 2021
                                           HEARING TIME:. 10:00 A.M.

                             NOTICE OF MOTION
       PLEASE TAKE NOTICE that on Monday, January 25, 2021, at 10:00 a.m., I
will appear before the Honorable A. Benjamin Goldgar, or any judge sitting in that
judge’s place, and present the U.S. Trustee’s UNITED STATES TRUSTEE’S
MOTION TO CONVERT OR DISMISS CASE PURSUANT TO 11 U.S.C. 1112(b)
(RECOMMENDING CONVERSION), a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:

      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and
the password is 726993. The meeting ID and password can also be found on the
judge’s page on the court’s web site.
       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that
date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.
                                               /s/ David Paul Holtkamp
                                               David Paul Holtkamp, Trial Attorney
                                               Office of the U.S. Trustee
                                               219 S. Dearborn, Room 873
                                               Chicago, IL 60604
                                               (312) 353-5014
 Case 20-17355      Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59       Desc Main
                              Document     Page 2 of 17



                                CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, an attorney, certify that I served a copy of this notice,
the attached motion, and proposed orders on each entity shown on the attached list
at the address shown and by the method indicated on December 22, 2020, before 5:00
p.m.

                                               /s/ David Paul Holtkamp

                                    SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants


   •   Sarah E Barngrover amps@manleydeas.com
   •   Adam B Hall amps@manleydeas.com
   •   David Paul Holtkamp David.Holtkamp@usdoj.gov
   •   Oksana Koltko oksana.koltko@dlapiper.com,
       docketingchicago@dlapiper.com;chicago-bankruptcy-0273@ecf.pacerpro.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov



Parties Served via First Class Mail:

       See Attached Exhibit A - Declaration of Mailing/Certificate of Service




                                           2
 Case 20-17355      Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59       Desc Main
                               Document     Page 3 of 17



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


                                             CHAPTER 7
       IN RE:                                CASE NO. 20-BK-17355

       JAMES SAMATAS,                        HON. A. BENJAMIN GOLDGAR

                DEBTOR.                      TELEPHONIC HEARING
                                             HEARING DATE: JANUARY 25, 2021
                                             HEARING TIME: 10:00 A.M.


UNITED STATES TRUSTEE’S MOTION TO CONVERT OR DISMISS CASE
  PURSUANT TO 11 U.S.C. 1112(b) (RECOMMENDING CONVERSION)

      Patrick S. Layng, the United States Trustee for the Northern District of Illinois

(the “U.S. Trustee”), by and through his attorney, David Paul Holtkamp, moves

pursuant to 11 U.S.C. § 1112(b), for an order converting the above captioned chapter

11 case to chapter 7 for “cause,” or in the alternative, for an order dismissing this

case. In support of this motion, the U.S. Trustee states as follows:

                                  INTRODUCTION

      1.     It has become apparent that this filing is not a good faith attempt to

reorganize the Debtor’s debts and obtain a discharge. It is instead an attempt to stall

proceedings instituted by the Debtor’ ex-spouse to foreclose on a house that he owns

in the Hollywood Hills worth between $8 to $10 million. The Debtor has asserted in

filings in this case, and testified at the 341 meeting, that he is currently attempting

to sell that house for an amount that will satisfy all liens against it, including that of

his ex-spouse, and once he is a able to do that he will seek to voluntarily dismiss this



                                            3
 Case 20-17355      Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59       Desc Main
                              Document     Page 4 of 17



case. In the meantime, the Debtor does not want to make the required disclosures

and comply with the Bankruptcy Code and Rules.

      2.     The Debtor has so far failed to disclose in his Schedules that he owns

significant interests through trusts. He is currently attempting to close a multimillion

sale of his trust’s interests in a large healthcare business, all while his schedules

reflect that he has no interest in any trust whatsoever.

      3.     Further, the Debtor, has not filed a single monthly operating report, he

has not paid his U.S. Trustee fees, and only filed his schedules and other required

documents after the U.S. Trustee filed a motion to dismiss due to that failure. Those

documents are incomplete at best. Additionally, the Debtor has not filed a motion to

retain a broker to sell the house he is currently trying to sell (although he has several

working to do so without authorization), and he wants to dismiss this case after the

sale and keep any equity amounts to himself even though he has significant

unsecured debts. In short, the Debtor would like to camp out in bankruptcy until he

is able to sell the house in California (and while his trust is attempting sell his

significant health care business). He does not want to disclose his assets or be

bothered with complying with his requirements as a chapter 11 debtor while he does

that. He instead asserts those requirements impose unnecessary expenses when he

just needs the automatic stay for a little while.

      4.     This case should be converted, for cause under § 1112(b), to ensure that

all assets and liabilities are disclosed and to move this case forward by administering




                                           4
 Case 20-17355      Doc 33       Filed 12/22/20 Entered 12/22/20 12:04:59   Desc Main
                                  Document     Page 5 of 17



this estate pursuant to the Code and Rules for the benefit of all creditors, not just for

the Debtor’s select purposes.

                                     JURISDICTION

      5.     This is a core proceeding concerning the administration of the estate

pursuant to 28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine

pursuant to IOP 15(A) and LR 40.3.1 of the United States District Court for the

Northern District of Illinois.

      6.     Venue of this case in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409.

      7.     The U.S. Trustee has standing to file the Motion under 11 U.S.C. § 307

and 28 U.S.C. § 586(a)(3).

                                  FACTUAL SUMMARY

      8.     James Samatas (“Debtor”) commenced this case on September 21, 2020,

by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

      9.     Pursuant to Bankruptcy Rule 1007(c), the Debtor had until October 5,

2020 to file the documents required by 11 U.S.C. § 521. The Debtor failed to file a

number of required documents by that date, including Schedules and the Statement

of Financial Affairs, and did not request and extension of time to file those documents.

      10.    The U.S. Trustee filed a motion to dismiss or convert (preferring

conversion) on October 14, 2020. See Dkt. No. 14.

      11.    The Debtor responded to the U.S. Trustee’s motion to dismiss or convert

by asserting that he is attempting to sell real estate located in the Hollywood Hills at



                                             5
 Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59     Desc Main
                              Document     Page 6 of 17



1424 Tanager Way, Los Angeles, CA (the “California House”) and if that sale

completed he would be “just short of being able to satisfy all [secured] creditors” and

the sale would “mitigate time and expenses of this court and creditors” in pursuing

this case. See Dkt. No. 16. The Debtor then committed to filing all required documents

within 21 days “provided the Motions to Dismiss/Convert are duly denied[.]” See id.

      12.    The U.S. Trustee’s motion to dismiss was presented on October 26, 2020,

and the Court continued the hearing until November 9, 2020, but explained to the

Debtor that he had for file the required documents before the motion to dismiss would

be denied.

      13.    The Debtor filed the outstanding required forms on November 11, 2020.

      14.    Before those forms were filed, on October 22, 2020, U.S. Trustee started

the 341 meeting of creditors, however, did not conclude the meeting because the

Debtor had not yet filed all required documents. On November 19, 2020, the U.S.

Trustee reconvened the meeting of creditors after the documents were filed. The U.S.

Trustee concluded the meeting on that date.

      15.    The Debtor’s testimony at the meeting of creditors, and the documents

filed in this case, reflect that this case was filed because the Debtor’s ex-spouse,

Carlye Samatas, has a very large judgment against the Debtor and a second position

lien on the California House. Ms. Samatas was foreclosing on the California House

which apparently would have realized enough money to pay off the first mortgage on

the house and satisfy her claim, but not much else.




                                          6
 Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59      Desc Main
                              Document     Page 7 of 17



      16.    The Debtor believes that he is capable of selling the California House for

more if he is given time, and he may even be able to realize some equity in a sale.

      17.    On November 13, 2020, the U.S. Trustee filed a motion for authority to

conduct a 2004 examination of the Debtor and Ms. Samatas. See Dkt. No. 26. That

motion was granted, but required the U.S. Trustee to seek information from the

Debtor first. See Dkt. No. 29. The U.S. Trustee has served a subpoena on the Debtor

requesting documents and for an oral examination.

      18.    The U.S. Trustee has issued this subpoena because the veracity of the

Debtor’s Schedules is in question. For example, the Debtor testified at the meeting of

creditors that he is a trustee and beneficiary of two trusts: (1) the James Samatas

Revocable Trust, and (2) the James Samatas Discretionary Trust. However, the

Debtor completed his schedules asserting that he had no interests in any trust. See

Dkt. No. 22, p. 7 of 23. The Debtor has still not amended this even after the U.S.

Trustee brought it to his attention.

      19.    The Debtor testified at the meeting of creditors that his interest in these

trusts and their assets are irrelevant and not part of this bankruptcy case because

those assets are not his personally. He also asserts that at least as to the James

Samatas Discretionary Trust that there is a spendthrift provision and therefore

creditors are not entitled to information about what is in that trust.

      20.    These trusts are significant because it appears that the Debtor holds

interests in a web of healthcare businesses, generally under the name of Lexington

Healthcare, worth millions of dollars through the James Samatas Discretionary



                                           7
  Case 20-17355       Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59    Desc Main
                                Document     Page 8 of 17



Trust. The James Samatas Discretionary Trust is currently, along with the co-

owners, is attempting to sell the Lexington Healthcare business for tens of millions

of dollars.

       21.      The Debtor also asserts on his Schedule I that he has no income from

any source, but on Schedule J he discloses expenses of $56,850 per month. See Dkt.

No. 22, pp. 20-21 of 23. The Debtor likewise asserts on his Statement of Financial

Affairs that he had no income from operating a business or through any other source

in the two years preceding his filing. See Dkt. No. 20, p. 2 of 12.

       22.      But the Debtor testified that he had $1,000 in cash in his pocket during

the 341 meeting and that he continues to provide significant monthly support to his

adult children.

       23.      The Debtor testified at the meeting of creditors that he simply intends

to sell the California property and then dismiss this case. The Debtor does not intend

to make any payments or administer any estate assets to his unsecured creditors in

this case.

       24.      The Debtor has failed to comply with several Code and Bankruptcy Rule

requirements. The Debtor filed this case in September and has failed to file a single

monthly operating report. As of now he owes reports for September, October, and

November of 2020. This leaves the U.S. Trustee and the Court completely in the dark

about what is going on with this estate. He also has not paid his quarterly U.S.

Trustee fees.




                                            8
 Case 20-17355      Doc 33     Filed 12/22/20 Entered 12/22/20 12:04:59    Desc Main
                                Document     Page 9 of 17



      25.     The Debtor also testified on several occasions that he is actively working

with several real estate brokers to sell the California House. The Debtor has not filed

an application to employ any such professional.

                                     ARGUMENT

      26.     In relevant part, Section 1112(b) of the Bankruptcy Code provides that

on the request of a party in interest, and after notice and a hearing, the court shall

convert the case to Chapter 7 or dismiss the case, whichever is in the best interests

of creditors of the estate, so long as the movant establishes “cause.” See 11 U.S.C. §

1112(b)(1).

      27.     Section 1112(b)(4) sets forth a list of sixteen grounds that constitute

“cause” for conversion or dismissal. See 11 U.S.C. § 1112(b)(4)(A)-(P). This list is not

exhaustive, and a case may be dismissed or converted for causes other than those

specifically identified in section 1112(b)(4). See In re Tekena USA, LLC, 419 B.R. 341,

346 (Bankr. N.D. Ill. 2009); In Matter of Strug-Division, LLC, 375 B.R. 445, 448

(Bankr. N.D. Ill. 2007). An additional unenumerated ground to convert or dismiss is

the debtor’s lack of good faith in filing the case. See In re LBJV, Ltd., 544 B.R. 401,

404 (Bankr. N.D. Ill. 2016).

      28.     Here a number of enumerated grounds to convert or dismiss are present,

including the Debtor’s failure to file monthly operating reports, see § 1112(b)(4)(F);

the Debtor’s failure to pay U.S. Trustee fees, see § 1112(b)(4)(K); the Debtor’s failure

to timely pay taxes after the petition, see § 1112(b)(4)(I); the Debtor’s gross

mismanagement of the estate, see § 1112(b)(4)(B); and because there is no prospect of



                                           9
      Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59     Desc Main
                                  Document      Page 10 of 17



     rehabilitation and the estate is suffering a significant or continue loss due to

     significant negative cashflow and unpaid property taxes, see § 1112(b)(4)(A). The

     Debtor also failed to file this case as a good faith attempt to reorganize and obtain a

     discharge. This case should be converted (the U.S. Trustee’s preference), or in the

     alternative, dismissed.

I.      The Debtor Failed to Timely File Monthly Operating Reports.

           29.    The “unexcused failure to satisfy timely any filing or reporting

     requirement established by this title or by any rule applicable to a case under this

     chapter” constitutes “cause” to convert or dismiss a case.            See 11 U.S.C.

     § 1112(b)(4)(F); see also In re Draiman, 450 B.R. 777, 826 (Bankr. N.D. Ill. 2011).

     Debtors are required to file reports during the pendency of a Chapter 11 case. See 11

     U.S.C. §§ 704(a)(8), 1106(a)(1), 1107(a).

           30.    “Timely and accurate financial disclosure is the life blood of the Chapter

     11 process.” In re Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ind. 1991). The reports

     are necessary to provide financial information about the debtor, and “a report filed

     late may be the practical equivalent of a failure to file any financial information at

     all.” In re Hyperion Found., Inc., No. 08-51288-NPO, 2009 WL 2477392, at *6 (Bankr.

     S.D. Miss. Aug. 11, 2009). A Chapter 11 debtor who fails to timely file monthly

     operating reports thus fails to “satisfy timely [a] filing or reporting requirement

     established by” the Bankruptcy Code, which in turn constitutes “cause to convert or

     dismiss” the debtor’s case. See 11 U.S.C. §§ 1112(b)(1) & (b)(4)(F); see also In re

     Tornheim, 181 B.R. 161, 164 (Bankr. S.D.N.Y. 1995) (“Refusal or inability to provide



                                                 10
       Case 20-17355     Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59      Desc Main
                                  Document      Page 11 of 17



      financial disclosure sounds the death knell of a chapter 11 case. The failure to file

      monthly operating statements…whether based on inability to do so or otherwise,

      undermines the Chapter 11 process and constitutes cause for dismissal or conversion

      of the Chapter 11 proceedings,”) (internal quotations and citations omitted).

            31.    The Debtor has failed to file the required monthly operating report for

      the entire case, including for the months of September, October, and November. The

      Debtor has demonstrated during this case that he does not want to do what is

      required of him to comply with the Code and the Rules, and only does things after

      being admonished by the Court or after prompting by the U.S. Trustee through a

      motion to dismiss. The complete failure to file monthly operating reports, keeping

      everyone in the dark about what is going on with the estate, is another example of

      the Debtor doing below even the minimum to proceed with a chapter 11 case. The

      Debtor’s failure to timely file monthly operating reports constitutes cause for

      conversion or dismissal under 11 U.S.C. § 1112(b)(4)(F).

II.      The Debtor Failed to Pay U.S. Trustee Quarterly Fees.

            32.    The failure to pay quarterly fees required by 28 U.S.C. § 1930

      constitutes cause for dismissal or conversion. See 11 U.S.C. § 1112(b)(4)(K). Every

      Chapter 11 debtor (outside of Subchapter V) is required to pay quarterly fees to the

      U.S. Trustee until the case is converted or dismissed. See 28 U.S.C. § 1930(a)(6). The

      U.S. Trustee may assess interest for unpaid fees. See 31 U.S.C. § 3717.




                                               11
        Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59      Desc Main
                                    Document      Page 12 of 17



             33.    Again, the Debtor is not complying with the Code and Rules and would

       instead like to camp out in bankruptcy only until he is able to sell the California

       House. Failure to pay fees is cause to convert or dismiss.

III.      The Debtor Failed to Timely Pay Property Taxes During the Case.

             34.    The failure to timely pay taxes owed after the filing of the case

       constitutes cause to convert or dismiss. See 11 U.S.C. § 1112(b)(4)(I). The requirement

       that chapter 11 debtors remain current on taxes during the case includes property

       taxes. See In re Builders Grp. & Dev. Corp., 2014 Bankr. LEXIS 2092, at *22 (Bankr.

       D.P.R. May 8, 2014). The purpose of requiring debtors to remain current on taxes is

       to ensure that the estate’s assets are not diminished or squandered during the case

       by non-payment at the expense of other creditors.

             35.    The Debtor here testified that he is not paying his mortgages or the

       property taxes on either the California House for his residence in Illinois. The banks

       with first mortgages against these properties may be making those payments on

       behalf of the Debtor, but those payments increase the lien amounts thereby

       decreasing the amounts available to other creditors. The non-payment of these taxes

       injures the estate and its creditors and constitutes cause to convert this case.

IV.       The Debtor’s Gross Mismanagement of the Estate.

             36.    Gross mismanagement of the estate is cause to convert or dismiss a case.

       See 11 U.S.C. § 1112(b)(4)(B). “A debtor-in-possession is vested with significant

       powers under the provision of the Bankruptcy Code. As is often the case, those powers

       come with certain responsibilities. Significantly, a debtor-in-possession owes a



                                                 12
 Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59   Desc Main
                             Document      Page 13 of 17



fiduciary duty to its creditors.” Nester v. Gateway Access Sols., Inc. (In re Gateway

Access Sols., Inc.), 374 B.R. 556, 565 (Bankr. M.D. Pa. 2007). Gross mismanagement

includes the debtor’s failure to comply with reporting and statutory requirements,

including through the timely filing of monthly operating reports and payment of U.S.

Trustee fees. See 7 Collier on Bankruptcy P 1112.04 (16th 2020). It also includes a

debtor’s failure to seek court approval when required, including approval of

professional engagements, assets sales and transfers, or to obtain loans. See id. The

debtor must also keep the Court and parties “apprised of the debtor’s business

operations” and not squander estate assets and funds. See id.

      37.    The Debtor here has failed on all counts. As provided above, the Debtor

has failed to file operating reports and pay U.S. Trustee fees. He has also failed to

make full disclosures on his schedules. Additionally, during this case the Debtor is

actively working with real estate professionals to sell the California House without

seeking approval to have those professionals employed. Certainly those professionals

will seek payment out of the sale proceeds. Any professional working for the estate

must be employed under strict requirements, see 11 U.S.C. § 327, and the Debtor has

failed to seek approval of these undisclosed professionals.

      38.    The Debtor has also failed to disclose how he is paying his nearly $56k

per month in expenses, including how he is continuing to support his adult children.

To the extent that he is using assets he came into bankruptcy with, everyday he

continues to use those assets is a day of significant diminution of the estate. And




                                          13
      Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59       Desc Main
                                  Document      Page 14 of 17



     giving away money to adult children is not in the best interest of creditors or in line

     with the Debtor’s duty as a fiduciary for the benefit of creditors.

           39.    The Debtor is grossly mismanaging the estate. He continues to treat the

     estate as if he were not in bankruptcy. But he has duties while he is under the

     protection of the automatic stay, and one of those is to not mismanage the estate to

     the detriment of creditors. Cause exists under 11 U.S.C. § 1112(b)(4)(B).

V.      Debtor’s Estate Suffers from a Substantial or Continuing Loss to or
        Diminution and Debtor Lacks a Reasonable Likelihood of
        Rehabilitation.

           40.    The Court may convert a case for “cause” if the Court finds that there is

     a “substantial or continuing loss to or diminution of the estate and the absence of a

     reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A); In re LG Motors,

     Inc., 422 B.R. 110, 116 (Bankr. N.D. Ill. 2009). There are two elements to consider

     under Section 1112(b)(4)(A): (i) a “substantial or continuing loss to or diminution of

     the estate,” and (ii) the “absence of a reasonable likelihood of rehabilitation.” See 11

     U.S.C. § 1112(b)(4)(A). Both elements are present here.

        A. Substantial or Continuing Loss to or Diminution of the Estate.

           41.    Courts have held that a “[n]egative cash flow and an inability to pay

     current expenses as they come due can satisfy the continuing loss or diminution of

     the estate standard for purposes of § 1112(b).’” Nester v. Gateway Access Sols., Inc.

     (In re Gateway Access Sols., Inc.), 374 B.R. 556, 564 (Bankr. M.D. Pa. 2007); see also

     In re Schriock Constr., 167 B.R. 569, 575 (Bankr. D.N.D. 1994) (“This element can be

     satisfied by demonstrating that the debtor incurred continuing losses or maintained



                                                14
 Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59      Desc Main
                             Document      Page 15 of 17



a negative cash flow position after the entry of the order for relief.”) “Negative cash

flow means that the estate’s current liabilities are increasing more rapidly than cash

is available to pay as due.” 7 Collier on Bankruptcy ¶ 1112.04[6][a] (Alan N. Resnick

& Henry J. Sommer eds., 16th ed.)

      42.    In the present case, a continuing loss and diminution of the estate exists

because the Debtor has no ability to pay the estate’s liabilities while his Schedules

reflect no less than $56,000 per month in liabilities. Debtor reported no current

income and no income for the 2-year period leading up to this bankruptcy filing on

his Statement of Financial Affairs. The Debtor would like to sell the California House,

but he only wants to pay the liens against the property and then keep any excess for

himself, and not pay unsecured creditors. The Debtor, therefore, has no ability to pay

any of his ongoing expenses in this case and everyday he remains under the protection

of the stay, his creditors are harmed significantly.

   B. Absence of Reasonable Likelihood of Rehabilitation.

      43.     “Courts   usually   require    the   debtor   do   more   than   manifest

unsubstantiated hopes for a successful reorganization.” In re Canal Place Ltd. P’ship,

921 F.2d 569, 577 (5th Cir. 1991). Courts have also found that a debtor lacks a

reasonable likelihood of rehabilitation where its only source of income is speculative.

See In re Original IFPC Shareholders, Inc., 317 B.R. 738, 743–44 (Bankr. N.D. Ill.

2004). Moreover, rehabilitation has been defined as whether the debtor will be able

to reestablish its business—“the standard under section 1112(b)(4)(A) is not the

technical one of whether the debtor can confirm a plan, but, rather, whether the



                                            15
       Case 20-17355     Doc 33    Filed 12/22/20 Entered 12/22/20 12:04:59      Desc Main
                                   Document      Page 16 of 17



      debtor’s business prospects justify continuance of the reorganization effort.” In re

      Costa Bonita Beach Resort Inc., 479 B.R. 14, 43 (Bankr. D.P.R. 2012) (quoting 7

      Collier on Bankruptcy ¶ 1112.04[6][a][ii]).

            44.    The Court should convert this case because the Debtor has no realistic

      prospects for reorganization. In fact, the Debtor has no intention to reorganize in this

      case. He testified that all he wants to do is sell the California House and then dismiss

      the case leaving all of his unsecured creditors in the lurch. The estate has no

      reasonable likelihood of rehabilitation, and thus satisfies the second prong of 11

      U.S.C. §1112(b)(4)(A).

VI.      The Debtor Failed to File this Case In Good Faith.

            45.    A lack of good faith in filing the petition constitutes cause to dismiss or

      convert under 11 U.S.C. § 1112(b). See In re Lake Mich. Beach Pottawattamie Resort

      LLC, 547 B.R. 899, 905 (Bankr. N.D. Ill. 2016). Lack of good faith is a case-by-case

      analysis, but courts have identified several factors used to determine whether a filing

      was made without good faith. See id. Those factors include, among others: (1) the

      petition was filed on the eve of foreclosure, (2) the debtor has no going concern, (3)

      there is no possibility of reorganization, (4) the debtor has negative income, (5) the

      case is a two-party dispute, and (5) the filing was solely to impose the automatic stay.

            46.    Here, as provided above, the case was filed to stop the immediate

      foreclosure of the California House by the Debtor’s ex-spouse. Disputes between the

      Debtor and his ex-spouse are the primary motivator in this case, and this case is being

      used as part of that two-party dispute. The Debtor has no intention of using this case



                                                16
 Case 20-17355      Doc 33   Filed 12/22/20 Entered 12/22/20 12:04:59    Desc Main
                             Document      Page 17 of 17



to resolve any other disputes or unsecured debts. The Debtor has used this case to

impose the automatic stay and that is all he wants out of it. Everything else, in the

Debtor’s opinion, will just create additional expense and should not be required of

him. The Debtor also has no going concern value or even any regular income. He has

no chance of reorganizing and has no intent of even trying. The Debtor filed this case

without the requisite good faith. The case should be converted, or if in the best

interest of creditors, dismissed.

      47.    Based on the foregoing, the U.S. Trustee submits that cause exists under

Section 1112(b) to dismiss or convert this case to Chapter 7. The U.S Trustee

recommends conversion as opposed to dismissal because there appear to be

significant assets and significant unsecured debts to satisfy. The best interest of

creditors would therefore be served through conversion instead of dismissal.

                                    CONCLUSION

      WHEREFORE, the U.S. Trustee respectfully requests this Court enter an

order dismissing this case, or alternatively, converting this case to a case under

Chapter 7 of the Bankruptcy Code, and for such other relief as this Court deems just.

                                              RESPECTFULLY SUBMITTED:

                                              PATRICK S. LAYNG
                                              UNITED STATES TRUSTEE


Dated: December 22, 2020               By:    /s/ David Paul Holtkamp
                                              David Paul Holtkamp, Trial Attorney
                                              Office of the U.S. Trustee
                                              219 S. Dearborn St., Room 873
                                              Chicago, Illinois 60604
                                              202-567-1489


                                         17
